United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 27, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50206
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSEPH DESALME,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-01-CR-550-ALL
                        --------------------

Before SMITH, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Joseph DeSalme pleaded guilty to one charge of possession of

a listed chemical with intent to manufacture methamphetamine in

violation of 21 U.S.C. § 841.   The district court sentenced him

to 170 months in prison and a three-year term of supervised

release.   DeSalme argues on appeal that the district court erred

in declining to grant him the one-level reduction for acceptance

of responsibility found in U.S.S.G. § 3E1.1(b).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50206
                                 -2-

     Because DeSalme did not raise this specific argument in the

district court, the plain error standard of review applies.         See

United States v. Rodriguez, 15 F.3d 408, 414 (5th Cir. 1994).

Under the plain-error standard, this court may correct forfeited

errors only when the appellant shows:      (1) there is an error,

(2) that is clear and obvious, and (3) that affects his

substantial rights.    United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994) (en banc) (citing United States v. Olano,

507 U.S. 725, 730-37 (1993)).   If these factors are established,

the decision to correct the forfeited error is within the sound

discretion of the court, and the court will not exercise that

discretion unless the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.      Olano,

507 U.S. at 735-736.

     The record is ambiguous as to whether the district court

neglected to consider the factors outlined in U.S.S.G. § 3E1.1(b)

or whether the district court determined that DeSalme was not

entitled to this reduction without giving reasons for this

conclusion.   The record also does not conclusively establish that

DeSalme was entitled to a reduction under U.S.S.G. § 3E1.1(b)(1)

or (2).   Accordingly, there is no clear or obvious error in

connection with the district court’s refusal to grant DeSalme a

one-level reduction under U.S.S.G. § 3E1.1(b).      The judgment of

the district court is AFFIRMED.